Exhibit 10.1

 

PROMISSORY NOTE

 

 

Loan No.                                     

$1,000,000.00

Date: January 15, 2015

Crestview Hills, Kentucky

Maturity Date: January 14, 2021

 

1.                                 AGREEMENT TO PAY. For value received, WESSCO,
LLC, a Delaware limited liability company (“Borrower”) hereby promises to pay to
the order of THE BANK OF KENTUCKY, INC., a Kentucky banking corporation, its
successors and assigns (“Lender”), the lesser of (i) the principal sum of One
Million and 00/100 Dollars ($1,000,000.00) (the “Maximum Commitment”), or
(ii) the aggregate principal amount of all direct advances of the proceeds of
this Note (each, an “Advance”) made by Lender to Borrower hereunder and
outstanding as of such date, on or before January 14, 2021 (the “Maturity
Date”), at the place and in the manner hereinafter provided, together with
interest thereon at the rate or rates described below, and any and all other
amounts which may be due and payable hereunder from time to time.

 

2.                                 LIMITED REVOLVING LINE OF CREDIT. Subject to
the terms and conditions of this Note and the other “Loan Documents” (as
hereinafter defined), Lender agrees to make such direct Advances to and for the
benefit of Borrower, at such times as Borrower may from time to time request
during the twelve (12) month period following the effective date of this Note
(the “Draw Period”) and in such amounts as Borrower may from time to time
request, provided, however, that the total of the aggregate principal balance of
all Advances (being collectively referred to herein as the “Loan”) outstanding
at any time shall not exceed the Maximum Commitment. This Note evidences a
revolving line of credit during the Draw Period and a non-revolving line of
credit from the end of the Draw Period until the Maturity Date under which
Borrower is indebted to Lender and evidences the aggregate unpaid principal
amount of all Advances made or to be made by Lender to Borrower under this Note.
Advances made by Lender to Borrower hereunder which have been repaid may be
borrowed again during, but not after, the Draw Period. All Advances and
repayments hereunder shall be evidenced by entries on the books and records of
Lender which shall be presumptive evidence absent manifest error of the
principal amount and interest owing and unpaid on this Note, or any renewal or
extension hereof. The failure to so record any such amount or any error so
recording any such amount shall not, however, limit or otherwise affect the
obligations of Borrower hereunder or under any note to repay the principal
amount of such liabilities, together with all interest accruing thereon.

 

The proceeds of this Note shall be made in the form of direct Advances. Each
Advance shall be made available to Borrower by Lender upon any written,
electronic, telecopy or verbal loan request (provided that any verbal loan
request is promptly confirmed in writing), which Lender in good faith believes
to emanate from a properly authorized representative of Borrower, whether or not
that is in fact the case. All Advances made hereunder shall be conclusively
presumed to have been made by Lender to or for the benefit of Borrower. The
proceeds of each Advance shall be made available at the office of Lender by
credit to the account of Borrower or by other means requested by Borrower and
reasonably acceptable to Lender. Borrower does hereby irrevocably confirm,
ratify and approve all such Advances by Lender and does hereby indemnify Lender
against all reasonable losses and expenses (including court costs, reasonable

 

--------------------------------------------------------------------------------


 

attorneys’ and paralegals’ fees) in connection with all such loan requests and
Advances, and shall hold Lender harmless with respect thereto.

 

3.                                      INTEREST RATE.

 

3.1                               Interest Prior to Default. The principal sum
outstanding hereunder shall bear interest at a floating rate per annum equal to
three and fifty one hundredths percent (3.50%) in excess of the “One Month LIBOR
Rate”, being the rate of interest relating to quotations for the one month
London InterBank Offered Rates on U.S. Dollar deposits as published on Bloomberg
LP, or, if no longer provided by Bloomberg LP, such rate as shall be determined
in good faith by Lender from such sources as it shall determine to be comparable
to Bloomberg LP (or any successor) on each relevant date of determination (the
“Interest Rate”). The Interest Rate shall be adjusted automatically on the first
(1st) day of each month during the term of this Note. Lender shall not be
required to notify Borrower of any adjustment in the Interest Rate. Borrower
may, however, request a quote of prevailing One Month LIBOR Rate on any Banking
Day. The term “Banking Day” means any day other than a Saturday, Sunday, public
holiday or other day on which banking institutions are generally closed and do
not conduct banking business.

 

3.2                               Interest After Default. From and after the
Maturity Date or upon the occurrence and during the continuance of an Event of
Default (as hereinafter defined), interest shall accrue on the unpaid principal
balance during any such period at an annual rate (the “Default Rate”) equal to
five percent (5.00%) plus the Interest Rate; provided, however, in no event
shall the Default Rate exceed the maximum rate permitted by law. The interest
accruing under this section shall be immediately due and payable by the Borrower
to the holder of this Note upon demand and shall be additional indebtedness
evidenced by this Note.

 

3.3                               Interest Calculation. Interest on this Note
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed in any portion of a month in which interest is due. If any payment to be
made by the Borrower hereunder shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing any interest in respect of such
payment.

 

4.                                      PAYMENT TERMS.

 

4.1                               Principal and Interest. After the end of the
Draw Period, no additional disbursements shall be made by Lender under this
Note. The principal balance of this Note as of the end of the Draw Period shall
be fully amortized as set forth below in Subsection 4.1. Payments of principal
and interest due under this Note, if not sooner declared to be due in accordance
with the provisions hereof, shall be made as follows:

 

(a)                                 Commencing on February 1, 2015, and
continuing on the first day of each month thereafter through and including the
first day of the last full month of the Draw Period, interest-only payments in
the amount of all accrued and unpaid interest on the principal balance of this
Note outstanding from time to time shall be due and payable.

 

(b)                                 Commencing on the first day of the month
immediately following the end of the Draw Period and continuing on the first day
of each month thereafter through and

 

2

--------------------------------------------------------------------------------


 

including the month in which the Maturity Date occurs, Borrower shall make
principal and interest payments in amounts calculated to fully amortize the Loan
in sixty (60) payments.

 

(c)                                  The unpaid principal balance of this Note,
if not sooner paid or declared to be due in accordance with the terms hereof,
together with all accrued and unpaid interest thereon and any other amounts due
and payable hereunder or under any of the other “Loan Documents” (as hereinafter
defined), shall be due and payable in full on the Maturity Date.

 

(d)                                 Provided no Event of Default exists, any
portion of the principal balance of this Note which is repaid may be borrowed
again by Borrower during the Draw Period provided that in no event shall the
outstanding principal balance of this Note at any time exceed the Maximum
Commitment.

 

4.2                               Application of Payments. Prior to the
occurrence of an Event of Default, all payments and prepayments on account of
the indebtedness evidenced by this Note shall be applied as follows: (a) first,
to fees, expenses, costs and other similar amounts then due and payable to
Lender, including, without limitation any prepayment premium, exit fee or late
charges due hereunder, (b) second, to accrued and unpaid interest on the
principal balance of this Note, (c) third, to the payment of principal due in
the month in which the payment or prepayment is made, (d) fourth, to any
escrows, impounds or other amounts which may then be due and payable under the
Loan Documents, (e) fifth, to any other amounts then due Lender hereunder or
under any of the Loan Documents, and (f) last, to the unpaid principal balance
of this Note in the inverse order of maturity. Any prepayment on account of the
indebtedness evidenced by this Note shall not extend or postpone the due date or
reduce the amount of any subsequent monthly payment of principal and interest
due hereunder. After an Event of Default has occurred and is continuing,
payments may be applied by Lender to amounts owed hereunder and under the Loan
Documents in such order as Lender shall determine, in its sole discretion.

 

4.3                               Method of Payments. All payments of principal
and interest hereunder shall be paid by automatic debit, wire transfer, check or
in coin or currency which, at the time or times of payment, is the legal tender
for public and private debts in the United States of America and shall be made
at such place as Lender or the legal holder or holders of this Note may from
time to time appoint in the payment invoice or otherwise in writing, and in the
absence of such appointment, then at the offices of Lender at 111 Lookout Farm
Drive, Crestview Hills, Kentucky 41017. Payment made by check shall be deemed
paid on the date Lender receives such check; provided, however, that if such
check is subsequently returned to Lender unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected. Notwithstanding the foregoing, the final
payment due under this Note must be made by wire transfer or other immediately
available funds. Interest, principal payments and any fees and expenses owed
Lender from time to time will be deducted by Lender automatically on the due
date from Borrower’s account with Lender, as designated in writing by Borrower.
Borrower will maintain sufficient funds in the account on the dates Lender
enters debits authorized by this Note. If there are insufficient funds in the
account on the date Lender enters any debit authorized by this Note, the debit
will be reversed. Borrower may terminate this direct debt arrangement at any
time by sending written notice to Lender at the address specified above.

 

3

--------------------------------------------------------------------------------


 

4.4                               Late Charge. If any payment of interest or
principal due hereunder is not made within five days after such payment is due
in accordance with the terms hereof, then, in addition to the payment of the
amount so due, Borrower shall pay to Lender a “late charge” of five cents for
each whole dollar so overdue to defray part of the cost of collection and
handling such late payment. Borrower agrees that the damages to be sustained by
the holder hereof for the detriment caused by any late payment are extremely
difficult and impractical to ascertain, and that the amount of five cents for
each one dollar due is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty.

 

4.5                               Principal Prepayments. Principal of this Note
may be repaid in whole or in part without penalty or premium at any time prior
to the Maturity Date; provided, however, that the Lender shall have no
obligation to advance, and Borrower shall have no right to re-borrow, any
amounts so repaid except pursuant to the express terms of this Note and the
other Loan Documents. All payments of principal and interest and any other sums
due under this Note shall be made to the Bank at 111 Lookout Farm Drive,
Crestview Hills, Kentucky 41017, or to such other person or at such other
address as may be designated in writing by the holder of this Note.

 

4.6                               Loan Fees. In consideration of Lender’s
agreement to make the Loan, Borrower shall pay to Lender a non-refundable fee in
the amount of Five Thousand and 00/100 Dollars ($5,000.00), which shall be due
and payable in full as a condition precedent to the first disbursement of
proceeds under this Note.

 

5.                            SECURITY This Note is secured by that certain:
(a) Guaranty of Payment dated as of even date herewith, executed by Industrial
Services of America, Inc., a Florida corporation (the “Guarantor”) to and for
the benefit of the Lender (the “Guaranty”); (b) Security Agreement dated as of
even date herewith, executed by the Borrower to and for the benefit of the
Lender (the “Security Agreement”); and (c) Uniform Commercial Code Financing
Statements authorized by Borrower to and for the benefit of Lender (“UCC’s”);
the Guaranty, the Security Agreement, the UCC’s, the Subordination Agreement
(defined below), and any and all other document now or hereafter given to
evidence or secure payment of this Note or delivered to induce the Lender to
disburse the proceeds of the Loan, as such documents may hereafter be amended,
restated or replaced from time to time, are hereinafter collectively referred to
as the “Loan Documents”. Reference is hereby made to the Loan Documents (which
are incorporated herein by reference as fully and with the same effect as if set
forth herein at length) for a statement of the covenants and agreements
contained therein, a statement of the rights, remedies, and security afforded
thereby, and all matters therein contained.

 

6.                            EVENTS OF DEFAULT. The occurrence of any one or
more of the following events shall constitute an “Event of Default” under this
Note:

 

(a)                                 the failure by the Borrower to pay any
installment of principal or interest payable pursuant to this Note or any other
amount payable to the Lender under this Note, the Security Agreement or any of
the other Loan Documents within five (5) days after the date when any such
payment is due in accordance with the terms hereof or thereof;

 

(b)                                 the occurrence of a default resulting from
the actions or omissions of Borrower under the terms of that certain Credit
Agreement, dated as of June 13, 2014 (as

 

4

--------------------------------------------------------------------------------


 

amended, the “ISA Credit Agreement”), among Borrower, Guarantor (and affiliates
of Guarantor), and Wells Fargo Bank, National Association (“Wells Fargo”) and
which is not waived in writing by Wells Fargo in its sole discretion;

 

(c)                                  the occurrence of any default under the ISA
Credit Agreement, other than as described above in Subsections 6(b), that
continues (and is not waived in writing by Wells Fargo in its sole discretion)
for a period of at least sixty (60) days; provided, however, that if, within
said sixty (60) day period, Wells Fargo enters into an agreement with Borrower
and Guarantor (and any applicable affiliates of Guarantor) pursuant to which
Wells Fargo agrees to forebear from exercising default remedies under the ISA
Credit Agreement as a result of such default, no Event of Default for purposes
of this Note shall be deemed to exist as long as said forbearance remains in
effect;

 

(d)                                 the occurrence of any default under that
certain Amended and Restated Subordination Agreement of even date herewith among
Borrower, Wells Fargo and Lender;

 

(e)                                  the occurrence of any other “Event of
Default” under the Security Agreement or any of the other Loan Documents; or

 

(f)                                   the occurrence of any default or “Event of
Default” under, or as defined in, the documents evidencing or securing those
certain loans from Lender to Borrower, dated as of October 15, 2013, in the face
or original principal amounts of $1,000,000.00 and $3,000,000.00.

 

7.                            REMEDIES. At the election of the holder hereof,
and without notice, the principal balance remaining unpaid under this Note, and
all unpaid interest accrued thereon and any other amounts due hereunder, shall
be and become immediately due and payable in full upon the occurrence of any
Event of Default. Failure to exercise this option shall not constitute a waiver
of the right to exercise same in the event of any subsequent Event of Default.
No holder hereof shall, by any act of omission or commission, be deemed to waive
any of its rights, remedies or powers hereunder or otherwise unless such waiver
is in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein. The rights, remedies and powers of the holder
hereof, as provided in this Note, the Security Agreement and in all of the other
Loan Documents are cumulative and concurrent, and may be pursued singly,
successively or together against the Borrower, any Guarantor hereof, the
Collateral and any other security given at any time to secure the repayment
hereof, all at the sole discretion of the holder hereof. If any suit or action
is instituted or attorneys are employed to collect this Note or any part hereof,
the Borrower promises and agrees to pay all costs of collection, including
reasonable attorneys’ fees and court costs.

 

8.                            COVENANTS AND WAIVERS. The Borrower and all others
who now or may at any time become liable for all or any part of the obligations
evidenced hereby, expressly agree hereby to be jointly and severally bound, and
jointly and severally: (i) waive and renounce any and all homestead, redemption
and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness evidenced by this Note or by any extension
or renewal hereof; (ii) waive presentment and demand for payment, notices of
nonpayment and of dishonor, protest of dishonor, and notice of protest;
(iii) except as expressly provided in the Loan

 

5

--------------------------------------------------------------------------------


 

Documents, waive any and all notices in connection with the delivery and
acceptance hereof and all other notices in connection with the performance,
default, or enforcement of the payment hereof or hereunder; (iv) waive any and
all lack of diligence and delays in the enforcement of the payment hereof;
(v) agree that the liability of the Borrower and each guarantor, endorser or
obligor shall be unconditional and without regard to the liability of any other
person or entity for the payment hereof, and shall not in any manner be affected
by any indulgence or forbearance granted or consented to by the Lender to any of
them with respect hereto; (vi) consent to any and all extensions of time,
renewals, waivers, or modifications that may be granted by the Lender with
respect to the payment or other provisions hereof, and to the release of any
security at any time given for the payment hereof, or any part thereof, with or
without substitution, and to the release of any person or entity liable for the
payment hereof; and (vii) consent to the addition of any and all other makers,
endorsers, guarantors, and other obligors for the payment hereof, and to the
acceptance of any and all other security for the payment hereof, and agree that
the addition of any such makers, endorsers, guarantors or other obligors, or
security shall not affect the liability of the Borrower, any guarantor and all
others now liable for all or any part of the obligations evidenced hereby. This
provision is a material inducement for the Lender making the Loan to the
Borrower.

 

9.                                      GENERAL AGREEMENTS.

 

9.1.                  Business Purpose Loan. The Borrower agrees that the Loan
evidenced by this Note is an exempted transaction under the Truth In Lending
Act, 15 U.S.C., §1601, et seq.

 

9.2.                  Time. Time is of the essence hereof.

 

9.3.                  Governing Law. This Note is governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the statutes, laws and decisions of the State of Kentucky, without
regard to its conflict of laws provisions.

 

9.4.                  Amendments. This Note may not be changed or amended orally
but only by an instrument in writing signed by the party against whom
enforcement of the change or amendment is sought.

 

9.5.                  No Joint Venture. The Lender shall not be construed for
any purpose to be a partner, joint venturer, agent or associate of the Borrower
or of any lessee, operator, concessionaire or licensee of the Borrower in the
conduct of its business, and by the execution of this Note, the Borrower agrees
to indemnify, defend, and hold the Lender harmless from and against any and all
damages, costs, expenses and liability that may be incurred by the Lender as a
result of a claim that the Lender is such partner, joint venturer, agent or
associate.

 

9.6.                  Disbursement. This Note has been made and delivered at
Crestview Hills, Kentucky and all funds disbursed to or for the benefit of the
Borrower will be disbursed in Crestview Hills, Kentucky.

 

9.7.                  Joint and Several Obligations. If this Note is executed by
more than one party, the obligations and liabilities of each Borrower under this
Note shall be joint and several and shall be binding upon and enforceable
against each Borrower and their respective successors and

 

6

--------------------------------------------------------------------------------


 

assigns. This Note shall inure to the benefit of and may be enforced by the
Lender and its successors and assigns.

 

9.8.                            Severable Loan Provisions. If any provision of
this Note is deemed to be invalid by reason of the operation of law, or by
reason of the interpretation placed thereon by any administrative agency or any
court, the Borrower and the Lender shall negotiate an equitable adjustment in
the provisions of the same in order to effect, to the maximum extent pen witted
by law, the purpose of this and the validity and enforceability of the remaining
provisions, or portions or applications thereof, shall not be affected thereby
and shall remain in full force and effect.

 

9.9.                            Interest Limitation. If the interest provisions
herein or in any of the Loan Documents shall result, at any time during the
Loan, in an effective rate of interest which, for any month, exceeds the limit
of usury or other laws applicable to the Loan, all sums in excess of those
lawfully collectible as interest of the period in question shall, without
further agreement or notice between or by any party hereto, be applied upon
principal immediately upon receipt of such monies by the Lender, with the same
force and effect as though the payer has specifically designated such extra sums
to be so applied to principal and the Lender had agreed to accept such extra
payment(s) as a premium-free prepayment. Notwithstanding the foregoing, however,
the Lender may at any time and from time to time elect by notice in writing to
the Borrower to reduce or limit the collection to such sums which, when added to
the said first-stated interest, shall not result in any payments toward
principal in accordance with the requirements of the preceding sentence. In no
event shall any agreed to or actual exaction as consideration for this Loan
transcend the limits imposed or provided by the law applicable to this
transaction or the makers hereof in any state, county, or other political area
having jurisdiction of the Loan Documents or the Loan for the use or detention
of money or for forbearance in seeking its collection.

 

9.10.                     Assignability. The Lender may at any time assign its
rights in this Note and the Loan Documents, or any part thereof and transfer its
rights in any or all of the collateral, and the Lender thereafter shall be
relieved from all liability with respect to such collateral. In addition, the
Lender may at any time sell one or more participations in the Note. The Borrower
may not assign its interest in this Note, or any other agreement with the Lender
or any portion thereof, either voluntarily or by operation of law, without the
prior written consent of the Lender

 

10.                     NOTICES. All notices required under this Note will be in
writing and will be transmitted in the manner and to the addresses required by
the Security Agreement or to such other addresses as the Lender and the Borrower
may specify from time to time in writing.

 

11.                     CONSENT TO JURISDICTION. TO INDUCE THE LENDER TO ACCEPT
THIS NOTE, THE BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE
AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN KENTON COUNTY,
KENTUCKY. THE BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
COURT LOCATED WITHIN KENTON COUNTY, KENTUCKY, WAIVES PERSONAL SERVICE

 

7

--------------------------------------------------------------------------------


 

OF PROCESS UPON THE BORROWER, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY REGISTERED MAIL DIRECTED TO THE BORROWER AT THE ADDRESS STATED IN ANY OF
THE LOAN DOCUMENTS AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT.

 

12.                     WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER (BY
ACCEPTANCE OF THIS NOTE), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS NOTE OR ANY RELATED AGREEMENT OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION WITH THIS NOTE OR (B) ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE LENDER ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.

 

13.                     WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE
FAILURE OF THE LENDER TO ACT IN A COMMERCIALLY REASONABLE MANNER, THE BORROWER
WAIVES EVERY PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN
FULL) OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY
ACTION BY THE LENDER IN ENFORCING THIS NOTE OR ANY OF THE LOAN DOCUMENTS. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER

 

14.                     Customer Identification - USA Patriot Act Notice; OFAC
and Bank Secrecy Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and Lender’s policies and practices, Lender
is required to obtain, verify and record certain information and documentation
that identifies Borrower, which information includes the name and address of
Borrower and such other information that will allow Lender to identify Borrower
in accordance with the Act. In addition, Borrower shall (a) ensure that no
person who owns a controlling interest in or otherwise controls Borrower or any
subsidiary of Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loan to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause any of its subsidiaries to comply, with all applicable Bank Secrecy Act
(“BSA”) laws and regulations, as amended.

 

15.                     EXPENSES AND INDEMNIFICATION. The Borrower shall pay all
costs and expenses incurred by the Lender in connection with the preparation of
this Note and the Loan Documents, including, without limitation, reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Lender
or any affiliate or parent corporation of the Lender. The Borrower shall pay any
and all stamp and other taxes, UCC search fees, filing fees and other costs and

 

8

--------------------------------------------------------------------------------


 

expenses in connection with the execution and delivery of this Note and the
other instruments and documents to be delivered hereunder, and agrees to save
the Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
The Borrower hereby authorizes the Bank to charge any account of the Borrower
with the Bank for all sums due under this section. The Borrower also agrees to
defend (with counsel satisfactory to the Lender), protect, indemnify and hold
harmless the Lender, any parent corporation, affiliated corporation or
subsidiary of the Lender, and each of their respective officers, directors,
employees, attorneys and agents (each, an “Indemnified Party”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and distributions of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of the Lender or any parent or affiliated corporation of the Lender),
which may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Note or any of the Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Note and the Loan Documents, the making or issuance and management of the Loan,
the use or intended use of the proceeds of the Loan and the enforcement of the
Lender’s rights and remedies under this Note, the Loan Documents, any other
instruments and documents delivered hereunder or thereunder, or under any other
agreement between the Borrower and the Lender; provided, however, that the
Borrower shall not have any obligation hereunder to any Indemnified Party with
respect to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrower shall satisfy such undertaking
to the maximum extent permitted by applicable law. Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to such Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by such Indemnified
Party until paid by the Borrower, shall be added to the obligations of the
Borrower evidenced by this Note and secured by the collateral securing this
Note. This indemnity is not intended to excuse the Lender from performing
hereunder. The provisions of this section shall survive the closing of the Loan,
the satisfaction and payment of this Note and any cancellation of the Loan
Documents. The Borrower shall also pay, and hold the Lender harmless from, any
and all claims of any brokers, finders or agents claiming a right to any fees in
connection with arranging the Loan. The Lender hereby represents that it has not
employed a broker or other finder in connection with the Loan. The Borrower
represents and warrants that no brokerage commissions or finder’s fees are to be
paid in connection with the Loan.

 

16                                  ADDITIONAL PROVISIONS.

 

16.1 Conditions to Making the Loan. In addition to any other requirement or
condition precedent set forth in this Note or in any other Loan Document to
Lender’s obligation to make the Loan, Borrower shall: (a) provide to Lender the
following items, each of which shall be acceptable in form and substance to
Lender and its legal counsel, in Lender’s sole discretion: (i)

 

9

--------------------------------------------------------------------------------


 

fully executed originals of all Loan Documents, (ii) evidence of Borrower’s
casualty, liability, and other insurance policies; and (iii) such other
financial information, reports and documentation relating to Borrower and/or as
Lender may request; and (b) set up and maintain with Lender throughout the term
of the Loan an operating account.

 

16.2 Financial Statements. Borrower represents and warrants that the financial
statements for Borrower previously submitted to the Lender are true, complete
and correct in all material respects, disclose all actual and contingent
liabilities of the Borrower and do not contain any untrue statement of a
material fact or omit to state a fact material to such financial statements. No
material adverse change has occurred in the financial condition of the Borrower
from the dates of said financial statements until the date hereof. The Borrower
shall furnish to the Lender such financial information regarding the Borrower,
its constituent partners or members, as the case may be, as the Lender may from
time to time reasonably request, which shall include, without any further
request therefor: (a) annual audited financial statements for Guarantor no later
than thirty (30) days after the end of each fiscal year; (b) annual financial
statements for the Borrower no later than thirty (30) days after the end of each
fiscal year, all in form, scope and detail satisfactory to the Lender and
certified by the chief financial officer or other appropriate officer, manager
or member of the Borrower, (c) within thirty (30) days after their filing,
copies of the federal income tax returns of the Borrower; and (d) quarterly
operating statements for Borrower and Guarantor.

 

16.3 Required Fixed Charge Ratio. Borrower shall at all times be required to
maintain a Fixed Charge Coverage Ratio (as defined below) of at least 1.15:1.0.
Borrower agrees to cooperate with Lender to facilitate Lender’s testing of
Borrower’s Fixed Charge Coverage Ratio. Such cooperation shall include, without
limitation, promptly furnishing such information as is requested by Lender to
allow Lender to facilitate such tests. Lender shall test such Fixed Charge
Coverage Ratio annually. For purposes of this Section, the term “Fixed Charge
Coverage Ratio” shall mean: the sum of Borrower’s earnings before interest,
taxes, depreciation, rent, and interest expense, less distributions and unfunded
capital expenditures, divided by the sum of the current portion of long term
debt due for the period, interest expense and rent expense. In the event that,
based upon Lender’s analysis, the Fixed Charge Coverage Ratio fails to meet the
minimum requirement above, Lender shall so notify Borrower and, in order to
avoid said failure being deemed an Event of Default hereunder, Borrower shall
propose a cure to Lender, including the time frame for effecting the same, and
Borrower shall cure the failure pursuant to said plan, but in any event within
thirty (30) days after Lender’s first notice of such failure.

 

16.4 Draw Requirements. Borrower shall have the right to request draws on this
Loan during the Draw Period subject to satisfaction of the following
requirements:

 

(a)                                      Borrower shall send a written draw
request (the “Draw Request”) to Lender stating the amount of the Loan to be
disbursed, which amount shall not exceed eighty percent (80%) of the total cost
of the subject equipment (such equipment, individually and collectively, is
sometimes referred to in the Loan Documents as the “Equipment”);

 

(b)                                      The Draw Request shall include:

 

10

--------------------------------------------------------------------------------


 

(i)                                A description of the specific Equipment that
Borrower has, or will, cause to be purchased, including its serial number and
any other identification or descriptive information required by Lender;

 

(ii)                             If Borrower requests that Lender pay the full
purchase price for the Equipment directly to the supplier, then Borrower shall
pay to Lender twenty percent (20%) of said purchase price (or such greater
percentage if the Draw Request is for less than 80% of the purchase price) and
Lender shall combine said payment with the Loan draw amount and pay the purchase
price directly to the supplier pursuant to information in the invoice and as
requested in the Draw Request; provided, however, if Borrower prefers to pay the
Equipment supplier, then Borrower shall provide to Lender evidence satisfactory
to Lender that Borrower has paid at least twenty percent (20%) of the purchase
price to the supplier and Lender shall pay to Borrower or, in Lender’s
discretion, directly to the supplier, the balance of the purchase price from the
Loan draw amount; and

 

(iii)                          a copy of the lease and/or service agreement
covering Borrower’s agreements with any third party relative to the disposition
of the subject Equipment for Lender’s review, the terms, conditions, and lessee
under which shall be satisfactory to Lender in its sole discretion (such lease
or other agreement, as reviewed and approved by Lender, is sometimes referred to
in the Loan Documents as the “Third Party Agreement”); and

 

(c)                                  No Event of Default (defined in this Note)
shall exist.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Promissory Note as
of the day and year first above written.

 

 

WESSCO, LLC, a Delaware limited liability company

 

 

 

By

Industrial Services of America, Inc., a

 

 

Florida corporation, its Manager

 

 

 

 

 

By:

/s/ Sean Garber

 

 

Name:

Sean Garber

 

 

Title:

President

 

11

--------------------------------------------------------------------------------